
	

113 S2308 IS: To designate Union Station in Washington, DC, as “Harry S. Truman Union Station”.
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2308
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mrs. McCaskill (for herself, Mr. Blunt, Mr. Levin, and Mr. Rockefeller) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To designate Union Station in Washington, DC, as Harry S. Truman Union Station.
	
	
		
			1.
			Harry S. Truman Union
			 Station
			
				(a)
				Designation
				Union Station, located at 40 Massachusetts
			 Avenue, NE., Washington, DC, shall be known and designated as Harry S.
			 Truman Union Station.
			
				(b)
				References
				Any reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility
			 referred
			 to in subsection (a) shall be deemed to be a reference to the Harry S.
			 Truman Union Station.
			
